                                           Case 5:20-cv-02367-EJD Document 5 Filed 07/07/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         NICHOLAS KENNETH TRAMMELL,                      Case No. 20-02367 EJD
                                  11
                                                       Petitioner,
                                  12                                                     ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  15
                                                      Respondent.
                                  16

                                  17

                                  18
                                              On April 8, 2020, Petitioner, a California prisoner, filed a pro se petition for a writ
                                  19
                                       of habeas corpus pursuant to 28 U.S.C. § 2254. Dkt. No. 1. On the same day, the Clerk
                                  20
                                       notified Petitioner that he needed to either pay the filing fee or file a complete application
                                  21
                                       for leave to proceed in forma pauperis (“IFP”) within twenty-eight days from the date of
                                  22
                                       the notice i.e., no later than May 6, 2020, to avoid dismissal. Dkt. No. 2. On May 24,
                                  23
                                       2020, the Clerk sent a letter to Petitioner with a second IFP application. The deadline has
                                  24
                                       passed, and Petitioner has failed to file an IFP application in the time provided. Rather,
                                  25
                                       Petitioner filed a letter on June 22, 2020, containing a claim for damages for an allegedly
                                  26
                                       unlawful touching. Dkt. No. 4. This letter demonstrates that Petitioner is able to
                                  27
                                       communicate with the Court and yet has failed to respond as directed by the Clerk’s notice.
                                  28
                                            Case 5:20-cv-02367-EJD Document 5 Filed 07/07/20 Page 2 of 2




                                   1   Accordingly, the action is DISMISSED without prejudice for failure to pay the filing fee.
                                   2            IT IS SO ORDERED.
                                   3   Dated: _____________________
                                                 7/7/2020                                     ________________________
                                                                                              EDWARD J. DAVILA
                                   4
                                                                                              United States District Judge
                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       P:\PRO-SE\EJD\HC.20\02367.Trammell_dism-ifp.docx
                                  26

                                  27

                                  28                                                      2
